Citation Nr: 0102807	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-25 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



REMAND

The veteran had active duty from February 1960 to February 
1963, and from April 1963 to April 1966.  He also apparently 
served in the National Guard from June 1981 to December 1983.

In June 1999, the RO determined that the veteran had not 
submitted evidence of a well-grounded claim for service 
connection for bilateral hearing loss, because there was no 
medical evidence of hearing loss in service and no medical 
evidence of a nexus between the veteran's current hearing 
loss and service.  Since that time, however, there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Accordingly, it is applicable to this case.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  

More particularly, since the evidence in this case shows that 
the veteran was exposed to combat in service, another 
examination of him should be scheduled to ascertain whether 
any current hearing loss may be related to his combat 
experience.  At the same time, the veteran should be asked to 
provide an employment history, since it is unclear from the 
current record whether he had any significant noise exposure 
after service, which could have contributed to the onset of 
this disability.  Likewise, any records of treatment for 
hearing loss since service would also be useful in evaluating 
the veteran's claim.  

Furthermore, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for this reason as 
well, a remand is required.  

Finally, it appears that the veteran submitted additional 
evidence to the RO, after the September 1999 statement of the 
case was issued, but which does not appear to have been 
considered by the RO.  (The evidence is a record from the 
veteran's National Guard service, that appears to reflect the 
presence of hearing loss at that time.)  Under applicable 
regulation, evidence received by the agency of original 
jurisdiction prior to transfer of the records to the Board 
after an appeal has been initiated (including evidence 
received after certification to the Board has been completed) 
will be referred to the appropriate rating or authorization 
activity for review and disposition.  If the statement of the 
case was prepared before the receipt of the additional 
evidence, a supplemental statement of the case will be 
furnished the appellant, unless the additional evidence 
duplicates evidence previously of record or is irrelevant.  
38 C.F.R. § 19.37.  In this case, it does not appear that the 
evidence the veteran submitted was considered by the RO in 
the context of his claim.  Since this additional evidence is 
not duplicative of any previous evidence, and may be 
considered to address the merits of the veteran's 
contentions, it should be considered by the RO.

Under the circumstances described above, this case is 
remanded for the following:

1.  The RO must review the claims file and ensure 
that all notification and development action 
required by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied with and 
satisfied.  For further guidance on the processing 
of this case in light of the changes in the law, 
the RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any pertinent 
formal or informal guidance that is subsequently 
provided by the Department, including, among others 
things, final regulations and General Counsel 
precedent opinions.  Any binding and pertinent 
court decisions that are subsequently issued also 
should be considered.  

2.  With respect to the particular development 
required by this appeal, and to be included in the 
assistance provided the veteran under the Veterans 
Claims Assistance Act of 2000, the RO should ask 
the veteran to provide an employment history since 
his discharge from service in 1966, and to identify 
those places at which he has received any treatment 
for hearing loss since that time.  After obtaining 
any appropriate authorization, the RO should then 
attempt to obtain and associate with the claims 
file, copies of the medical records the veteran 
identifies.  

3.  Next, the RO should schedule the veteran for an 
examination of his hearing loss.  The physician who 
conducts that examination should review the claims 
file, make a notation that such review took place, 
and provide a typewritten report in which is set 
forth an opinion as to whether it is unlikely, 
likely, or at least as likely as not that any 
current hearing loss is related to the veteran's 
military service, including any combat experience.  
The reasoning which form the basis of the opinion 
requested should be clearly set forth. 

4.  Upon completion of the above, the RO should 
review the evidence, and ensure that all of the 
foregoing development actions have been conducted 
and completed in full.  If any development is 
incomplete appropriate corrective action should be 
taken.

5.  Thereafter, the RO should enter its decision 
concerning the claim for service connection for 
bilateral hearing loss.  If that decision remains 
adverse to the veteran, he should be provided a 
supplemental statement of the case.  That document 
must contain notice of all relevant actions taken 
on the claim for benefits, set forth a summary of 
the evidence (including any received after the 
August 1999 statement of the case was issued), and 
include citation to applicable law and regulations 
considered pertinent to the issue on appeal.  After 
a reasonable period of time in which to respond has 
been provided, the case should be returned to the 
Board for further review. 

No action is required of the appellant until he is informed, 
although he has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



